Citation Nr: 1041386	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  02-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a kidney disorder, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for memory loss, to include 
as due to exposure to herbicides.

5.  Entitlement to service connection for headaches, to include 
as due to exposure to herbicides.

6.  Entitlement to service connection for a stomach disorder, to 
include as due to exposure to herbicides.

7.  Entitlement to service connection for chest pain, to include 
as due to exposure to herbicides.

8.  Entitlement to service connection for skin rashes to include 
as due to exposure to herbicides.

9.  Entitlement to service connection for bodily itching, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Deborah C. Taylor


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefits sought on appeal.  
			
The Board notes that since the last remand in February 2009, 
appeals for a number of new claims have been perfected.  These 
include entitlement to service connection for a lumbar spine 
disorder, kidney disorder, memory loss, headaches, a stomach 
disorder, chest pain, skin rashes, and bodily itching.  As such, 
they are included in the Issues section above.

In February 2009 and March 2009 correspondence, the issues 
of school attendance, the status of his dependents, and 
attorney's fees were raised, but they have not been 
addressed by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to all of the issues on appeal, the Board notes that 
38 C.F.R. § 20.600 (2009) mandates that an appellant "will be 
accorded full right to representation in all stages of an appeal 
by a recognized organization, attorney, agent, or other 
authorized person."  If an appellant appoints a representative, 
VA is to give the representative an opportunity to execute a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, prior to certification of the appeal to the Board "in all 
instances."  VA Adjudication Procedure Manual M21- 1MR, Part I, 
Chapter 5, Section F (August 19, 2005) (formerly M21-1, Part IV, 
para. 8.29). 
 
In this case, the Veteran has appointed his spouse as his 
representative under the provisions of 38 C.F.R. § 14.630 (2009).  
In April 2010 the Veteran wrote to the Board, seeking a copy of 
the last remand of February 2009 and requesting a VA Form 646 so 
that his representative may prepare a post-remand statement in 
support of the claims on appeal.  In September 2010 both the 
February 2009 remand and a blank VA Form 646 were mailed to the 
Veteran.  As the claims file must be made available to the 
representative to review the post-remand record and offer written 
argument on the Veteran's behalf, the Board has no discretion but 
to remand this case.  The appellant cannot be denied due process 
and must be afforded his full right to representation during all 
stages of the appeal. 38 C.F.R. § 20.600. 

Additionally, on remand the Veteran should be afforded VA 
examinations for two of his claims on appeal.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009). 

With regard to the Veteran's claim for hypertension, the medical 
record shows a current diagnosis of the disorder.  In addition, 
his service medical records show that on separation from service, 
his blood pressure was 146/76.  Various criteria for what is 
considered elevated blood pressure have been suggested, and 
according to some medical authorities the threshold is a systolic 
pressure of 140 and a diastolic pressure of 90. Dorland's 
Illustrated Medical Dictionary 889 (30th ed. 2003).  
Additionally, as noted by the Board in the last remand, treatment 
records surrounding the one year period following his discharge 
suggest the possibility that the condition became manifest within 
the applicable time period for presumptive service connection 
under 38 C.F.R. §§ 3.307(a), 3.309(a) (2009).  The Board finds 
that a VA examination should be afforded to the Veteran to 
address these issues before the claim is adjudicated.

Additionally, with regard to the Veteran's back, he was diagnosed 
with degenerative disc disease on VA examination in November 
2009.  Service treatment records document a back problem in 
August 1972, and on his separation examination "chronic LBP [low 
back pain]" was documented.  The November 2009 VA examiner 
provided a nexus opinion, but the opinion is framed in confusing 
legal terminology.  The examiner concluded that it was less 
likely than not that the Veteran's current condition was 
"permanently aggravated by treatment for lumbar strain."  The 
adequacy of the treatment the Veteran received in service for his 
back is not at issue, and the opinion is limits the causal 
relationship to aggravation.  As such, the Board finds that 
clearer medical findings are necessary prior to adjudication of 
the claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of the 
following conditions:
      a. hypertension
      b. low back disorder

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the treatment record of 
August 1972 regarding his back and the 
discharge examination documenting 
possible hypertension and chronic low 
back pain, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that each of the 
Veteran's currently diagnosed conditions 
had their onset during service or are in 
any other way causally related to his 
active service.
      	
The VA examiner should further opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there have been manifestations of the 
Veteran's hypertension or his back disorder 
continuously since service.
	
Finally, the examiner should opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there were manifestations of the 
Veteran's hypertension from within one year 
of his March 1973 discharge to a degree of 
at least 10 percent.  (A 10 percent 
evaluation requires that diastolic pressure 
is predominantly 100 or more, systolic 
pressure is predominantly 160 or more, or 
there is a history of diastolic pressure 
predominantly 100 or more with the 
requirement of continuous medication for 
control).  

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file must be made 
available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

2.  Refer this case with the claims folder 
to the Veteran's representative at the RO 
for the purpose of providing them the 
opportunity to respond to the present 
appeal, including the execution of a VA 
Form 646, Statement of Accredited 
Representative in Appealed Case.

After all of the above actions have been completed readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran and his representative a supplemental statement of the 
case, and afford the appropriate period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



